DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 11-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaudl et al. (US 2014/0315002). 	Regarding claims 8 and 9, Gaudl et al. disclose “a radiation curable ink formulation (title) 2 (paragraph 25).” 	Gaudl et al. fail to specifically disclose that the amount of component A is 10 to 70% by weight, AND that the amount of component B is 5 to 40% by weight, AND that the amount of component F is from 0.1 to 40 % by weight.  However, paragraph 81 sets forth that the amount of acrylates is up to about 60 wt %, and that there can be a mixture of the different types of acrylates.  Furthermore, paragraph 59 sets forth that the multifunctional acrylates can be mixtures of triacrylates and tetraacrylates, such as those recited in the instant claims.  It has been held that when the general conditions are known in the art, it is not inventive to discover the workable ranges through routine experimentation.  See MPEP §2144.05.  Therefore, in this instance, since the general conditions are given by Gaudl et al. (namely: up to 60 wt% acrylates, including mixing tri- and tetra-functional acrylates as well as epoxy acrylates), it would have been obvious to one having ordinary skill in the art, at the time of the filing of the application, through routine experimentation, to:  a) set the amount of trimethylolpropane triacrylate to at least 10 weight %; b) set the amount of dipentaerythritol hexaacrylate to at least 5 weight %; and c) set the amount of epoxy acrylate to at least 0.1 weight %, with the total amount being less than 60 weight %, in order to determine the workable ranges of each component.  Furthermore, since Gaudl et al. specifically mention the different types of acrylates, Examiner asserts the selection of each one would have been obvious. 	Regarding claim 11, Gaudl et al. further disclose “wherein the radiation curable ink additionally comprises at least one pigment in an amount of from 0.1 to 60 % by weight as component G (paragraphs 83 and 87).”2 (paragraph 25).” 	Regarding the final limitation of part d), it has been held that when the claimed and prior art products are at least substantially identical, any properties are presumed inherent.  See MPEP §2112.01.  In this case, the ink of Gaudl et al., as modified, is at least substantially identical to that claimed (see the rejection of claim 8 above).  Therefore, the claimed property of the migration level is presumed inherent.   	Regarding claim 14, Gaudl et al. further disclose “wherein the print medium is a food packaging or a label for food packaging (paragraph 101).” 	Regarding claim 15, Gaudl et al. further disclose “a printed food packaging or label for food packaging obtained using the process according to claim 14 (paragraph 101).”
 	Regarding claims 16-18, it has been held that when the claimed and prior art products are at least substantially identical, any properties are presumed inherent.  See MPEP §2112.01.  In this case, the ink of Gaudl et al., as modified, is at least substantially identical to that claimed (see the rejection of claim 8 above).  Therefore, the claimed property of the migration level is presumed inherent.  

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaudl et al. in view of Kaczun et al. (US 2013/0323426). 	Regarding claim 25, Gaudl et al. disclose all that is claimed, as in claim 8 above, including that the photoinitiator can be Bis(2,4,6-Trimethylbenzoyl)phenylphosphine oxide (paragraph 88: Irgacure 819), a benzophenone derivative (paragraph 88), a thioxanthone derivative (paragraph 88), or mixtures thereof (paragraph 88: “one or more of”), but fails to disclose that the benzophenone derivative is a di-ester of carboxymethoxybenzophenone and polytetramethyleneglycol 250, or that the thioxanthone derivative is a diester of carboxymethoxy thioxanthone and polytetramethyleneglycol.  However, Kaczun et al. disclose that Omnipol BP is .
Response to Amendment
The declaration under 37 CFR 1.132 filed 02/14/2022 is insufficient to overcome the rejection of claims 8 and 11-25 based upon Gaudl et al. as set forth in the last Office action because:  the evidence is not commensurate in scope with the claims.
Declarant’s arguments are persistently based upon the assertion that none of the examples of Gaudl et al. achieve good curing with an energy dose below 21.8 mJ/cm2.  However, the claims recite a curing energy of below 200 mJ/cm2. Furthermore, the “Additional Data” provided in paragraph 6 of the declaration merely says that there is no sufficient curing if energy dose is less than 30 mJ/cm2 (emphasis added).  Clearly this is not commensurate in scope with the claims.  
Declarant’s argument that there are no ink formulations on the market which are curable by commercially available LEDs where low migration properties are achieved (Decl. paragraph 11) is spurious, as it is not merely required that a composition be novel: it must also be non-obvious.  In this instance, the claimed ink composition is met by the proposed obvious modification of Gaudl et al.
Declarant’s argument that none of the examples of Gaudl et al. achieve “good curing” below 200 mJ/cm2 is likewise spurious, as the claim only requires that the ink formulation is “curable” at an energy dose below 200 mJ/cm2.  Clearly Gaudl et al. teach that their ink 2, as Gaudl et al. specify values well below 200 mJ/cm2 in paragraph 25.  That is, down to 30 mJ/cm2.  

Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive.
Applicant’s argument that commercial LEDs are outside of the scope of Gaudl et al. is spurious. Gaudl et al. plainly disclose using LEDs in a range of 200 to 500 nm, which clearly meets the claimed limitations.  Furthermore, the claims that are drawn to an ink have no positively recited limitations related to the wavelength of radiation, or to the type of LED used (such as commercial LED).  
Applicant’s argument that Gaudl et al. do not disclose an example of an ink formulation capable of achieving a good degree of cure when the ink is cured with common commercial LED light sources is likewise spurious, at least for the reason that the rejection is an obviousness rejection; it is not asserted that the specific examples of Gaudl et al. meet the claimed invention.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (or in this instance, a combination of a base reference modified with established legal precedence).  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Furthermore, it has been held that when the claimed and prior art inventions are at least substantially identical, any properties are presumed inherent.  See MPEP §2112.01.  In this case, Gaudl et al. is modified to meet all the limitations of the claims.  Therefore, since all of the claimed elements are found in Gaudl et al. as modified, any properties, such as “a good degree of cure when cured with commercial LED sources” is presumed inherent.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the inks are exposed with commercial LED lights) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, there is no definition for what is meant by “sufficient” or “good” cure, making any arguments that the prior art does not disclose sufficient or good cure spurious.
Applicant’s argument that it is not obvious to select the specific ranges for the respective components in order to achieve the desired technical effect is not persuasive. Examiner has set forth that the general conditions are known (that is, the amount of acrylates is up to 60%, and that there can be a mixture of the different types of acrylates, including that multifunctional acrylates can be mixtures of triacrylates and tetraacrylates, such as those recited in the instant claims.  It has been held that when the general conditions are known in the art, it is not inventive to discover the workable ranges through routine experimentation.  See MPEP §2144.05.  Furthermore, since Gaudl et al. specifically mention the different types of acrylates, Examiner asserts the selection of each one would have been obvious.
Applicant’s assertion that the claimed components and their respective ratios are shown to yield unexpected results is not persuasive.  First of all, there is no data given for the migration data of Example 2 or Comparative Example 2, so comparison with the disclosure of Gaudl et al. is not possible.  Furthermore, the evidence is not commensurate in scope with the claimed ranges.  For example, at least with respect to claim 8, components C and F are optional, yet no data are given for cases wherein C and F are not present, but A, B, D, and E are present within the ranges allowed by the claim.  See MPEP §716.02(d).  Furthermore, to demonstrate criticality of a claimed range, Applicant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  See MPEP §716.02(d)II.
Thus, Examiner has set forth a prima facie case of obviousness through routine experimentation.  Since Applicant has failed to show that the range in question is critical (e.g., by showing unexpected results) or to show that Gaudl et al. teach away from using the components in the proportions claimed, the rejection is still deemed valid. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853